PROVO STY, J.
Plaintiff had been in the employ of the defendant company as handy man, working mostly in the cellar of the brewery, but also “off and on,” in fact, every day, in the washhouse, the floor of which was at all times wet and more or less slippery ; and he had observed, he says, that at different places in the wooden floor knots protruded. He says:
“As I was coming out of the cellar door carrying some planks on my shoulder, I stepped on a knot there and fell and broke my ankle.”
He sues in damages, charging that to have suffered this floor to be in this wet, slippery condition, and to have left these knots there sticking out of the floor constituted negligence on the part of defendant. He could not say how high out of the floor the knots protruded, but thinks it was about an inch, and that they were numerous. Other witnesses who examined, or inspected, the floor at the time observed no knots; and the idea of many knots sticking out about an inch from a floor is rather startling.
We think plaintiff’s accident is just one of those which may happen to any one at any time without blame in any quarter.
Judgment in favor of defendant affirmed.